President.
As this demurrer is submitted without argument, we are left to conjecture why it is deemed necessary to insert such averment in the declaration. That it is usual in practice, seems the only reason. It is generally safer and better to adhere to the customary forms in pleading, but such adherence is not in all points necessary. The statute law is one which we are bound, ex officio, to notice; it need not, therefore, be particularly referred to, but it is sufficient for the plaintiff to bring his case within it.- — Judgment for the plaintiff.